PER CURIAM.
Gregory Lee Davis appeals the summary denial of his motion to correct illegal sentence. We reverse and remand because the trial court incorrectly denied relief on the basis that the motion raised the same issue for which relief had been previously granted. On remand, the trial court must consider the substance of Davis’ claim that although he entered into a negotiated plea agreement through which he would receive a guidelines sentence, the scoresheet prepared at sentencing factors in counts for which Davis was sentenced as a habitual offender. Davis complains that this improper scoring in*1243creased the length of the sentences imposed pursuant to the plea agreement.
Unless the record conclusively demonstrates that Davis is not entitled to relief, the court shall conduct an evidentiary hearing. If the court again concludes that summary denial is proper, it must attach to its order those portions of the record which refute Davis’ claim.
Reversed and remanded.
RYDER, A.C.J., and SCHOONOVER and ALTENBERND, JJ., concur.